Title: James Madison to Dolley Madison, 14 December 1826
From: Madison, James
To: Madison, Dolley Payne Todd


                        
                            
                                
                            
                            
                                
                                    University
                                
                                Decr. 14. (thursday morning)
                            
                        
                        I wrote you my beloved by the mail of tuesday, and hoped it would be the last from this place, with fears
                            however that overbalanced hope. It appears now not to be certain that I shall be able to get away even tomorrow (friday).
                            Every exertion however will be made to effect it. The Examinations, did not close till last night, and our attendance on
                            them left the other business undone during that long period: and it is found to of greater amount, and importance than
                            was at first apparent. The mail of yesterday brought me the inclosed letter, & I send with it a few of the papers
                            recd. at the same time. I can not express my anxiety to be with you; I hope never again to be so long from you, being with
                            devoted affection ever yours.
                        
                            
                                J. M.
                            
                        
                    